Case: 18-11183   Date Filed: 11/09/2018   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11183
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:16-cr-00154-BJD-JBT-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ANDREW RYAN LESLIE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (November 9, 2018)

Before MARCUS, ROSENBAUM, and GRANT, Circuit Judges.

PER CURIAM:
              Case: 18-11183     Date Filed: 11/09/2018   Page: 2 of 2


      The Office of the Federal Defender, appointed counsel for Andrew Leslie in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967). Leslie has also filed a motion for appointment of new counsel.

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, Leslie’s convictions and sentences are AFFIRMED, and Leslie’s

motion for appointment of new counsel is DENIED as moot.




                                          2